In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 17-1449
MICHAEL BELEY, et al.,
                                                Plaintiffs-Appellants,
                                 v.

CITY OF CHICAGO,
                                                 Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
          No. 1:12-cv-09714 —John Robert Blakey, Judge.
                     ____________________

   ARGUED JANUARY 17, 2018 — DECIDED AUGUST 23, 2018
                ____________________

   Before FLAUM, EASTERBROOK, and BARRETT, Circuit Judges.
   BARRETT, Circuit Judge. Michael Beley and Douglas Mont-
gomery represent a class of sex oﬀenders who allege that the
City of Chicago refused to register them under the Illinois Sex
Oﬀender Registration Act (SORA) because they could not pro-
duce proof of address. If true, that might have violated SORA,
because the Act provides a mechanism for registering the
homeless. Yet Beley and Montgomery contend that it violated
2                                                           No. 17-1449

their right to procedural due process—according to the plain-
tiﬀs, the City used constitutionally inadequate procedures to
determine whether they had satisfied SORA’s registration re-
quirements.
    But the Fourteenth Amendment guarantees due process
only when the State deprives someone of life, liberty, or prop-
erty. Beley and Montgomery insist that the City deprived
them of liberty: they assert a right to register under SORA. For
reasons we explain below, however, this is not a cognizable
liberty interest. And without a cognizable liberty interest, the
plaintiﬀs have no due process claim.
                                    I.
    To comply with SORA, any sex oﬀender residing in Chi-
cago for three days or more must register at the headquarters
of the Chicago Police Department.1 730 ILCS 150/3(a)(1). Reg-
istration requires more than just showing up. The oﬀender
must provide law enforcement with comprehensive bio-
graphical information, including identification and proof of
address. Id. at 150/3(c)(5). If the oﬀender has no fixed resi-
dence, he must report weekly to the Department, which doc-
uments all the locations where the person has stayed in the
past seven days. Id. at 150/3(a).
   An intake oﬃcer is not obliged to register all comers. Be-
fore registering any oﬀender, the oﬃcer must determine
whether the oﬀender has complied with SORA’s require-
ments—if he has, the oﬃcer registers him; if he hasn’t, the of-


    1 The statute gives the superintendent of each city’s police department

the authority to designate the place of registration, and the Chicago Su-
perintendent has chosen the headquarters of the Department.
No. 17-1449                                                   3

ficer turns him away. The Department maintains a daily reg-
istration log, which documents each registration attempt.
Failing to comply with SORA is a felony punishable by two to
five years’ imprisonment and may result in a “non-compli-
ant” listing on the Illinois sex oﬀender information website.
See id. at 150/10(a), 5/5–4.5–40(a), & 152/115. An oﬀender con-
victed of violating SORA must serve a minimum jail term of
seven days and pay a minimum fine of $500 in addition to any
other penalty imposed. Id. at 150/10(a).
    Douglas Montgomery is a sex oﬀender who tried unsuc-
cessfully to comply with SORA. After he completed a twenty-
year sentence for aggravated criminal sexual assault, he re-
ported to the Department to register. He was turned away,
however, because he produced neither an identification card
nor proof of a fixed address. When Montgomery told the in-
take oﬃcer that he was homeless, the oﬃcer responded that
the Department was “not registering homeless people right
now.” Nearly seven months later, after arresting Montgomery
for violating several ordinances, Chicago police discovered
that he had failed to register under SORA. They charged him
with that violation, though he was ultimately acquitted.
    Michael Beley, another homeless sex oﬀender, had a simi-
lar experience. He tried to register after he was released from
prison, but he was turned away because he lacked proof of
address. Four days later, he tried again and was rejected for
the same reason. On his third attempt, Beley tried to register
with an identification card bearing his son’s address. The in-
take oﬃcer refused to register him, however, because the ad-
dress was in a location that was oﬀ-limits to child sex oﬀend-
ers. Shortly after this third attempt, the state listed Beley as
4                                                                 No. 17-1449

“non-compliant” on the Illinois State Police sex oﬀender web-
site. Beley then secured a spot at a homeless shelter, and he
was able to register with an Illinois identification card listing
the shelter as his address. But when the shelter stopped ac-
cepting child sex oﬀenders, Beley found himself back on the
street. He has since registered on a weekly basis as an oﬀender
without a fixed residence.
    Beley and Montgomery filed a class action against the City
on behalf of “[a]ll persons who attempted to register under
the Illinois Sex Oﬀender Registration Act with the City of Chi-
cago [during a defined period] and who were not permitted
to register because they were homeless.” They asserted a
claim under 42 U.S.C. § 1983, alleging that the City’s policy of
refusing to register the homeless violated the Due Process
Clause of the Fourteenth Amendment.2 The plaintiﬀs didn’t
describe what process the City should have provided; at oral
argument before us, they suggested having a supervisor
available to review an oﬃcer’s determination that an oﬀender
failed to satisfy the requirements for registration.
    The district court entered summary judgment for the City.
It agreed with the plaintiﬀs that a homeless sex oﬀender has
a protected liberty interest in the ability to register under




    2  Their complaint described the right to register under SORA as a
property right, but at some point during the district court proceedings,
they shifted to describing it as a liberty interest. Before us, they treat it only
as a liberty interest; thus, we address only that argument. Their complaint
also asserted a state-law claim under SORA, but they abandoned that
claim at summary judgment.
No. 17-1449                                                                    5

SORA.3 Beley v. City of Chicago, 2015 WL 684519, at *2 (N.D. Ill.
Feb. 17, 2015) (“[A] homeless sex oﬀender’s … interest in be-
ing able to register” is a “protected liberty interest” because it
“jeopardizes their significant interest in freedom from liabil-
ity and incarceration.”). But a municipality is liable for the
constitutional violations of its oﬃcers only if the oﬃcers act
pursuant to a city policy or custom. Monell v. Dep’t of Soc.
Servs., 436 U.S. 658 (1978). The district court said that the
plaintiﬀs had arguably shown “occasional lapses of judg-
ment” or “individual misconduct by police oﬃcers” but not
that the City had a policy or custom of turning the homeless
away. Beley v. City of Chicago, 2017 WL 770964, *10 (N.D. Ill.
Feb. 28, 2017). It thus held that the City was entitled to judg-
ment.
   We aﬃrm the district court, though on a diﬀerent ground.
The City argues before us, as it did below, that the ability to
register under SORA is not a cognizable liberty interest. We
agree.
                                       II.
    The Fourteenth Amendment’s guarantee of due process is
triggered when the state deprives a person of “life, liberty, or
property.” U.S. CONST. amend. XIV, § 1. While their argu-
ments are not particularly clear, the plaintiﬀs suggest several
theories for why the City’s intake oﬃcers deprived them of a
cognizable liberty interest. All of them fail.


    3 Other district courts have also accepted this argument. See, e.g., John-

son v. City of Chicago, 2016 WL 5720388, at *2 (N.D. Ill. Sept. 30, 2016); Der-
fus v. City of Chicago, 42 F. Supp. 3d 888, 899 (N.D. Ill. 2014); Saiger v. City
of Chicago, 37 F. Supp. 3d 979, 984 (N.D. Ill. 2014); Johnson v. City of Chicago,
2013 WL 3811545, at *9 (N.D. Ill. July 22, 2013).
6                                                           No. 17-1449

   The first is the weakest: the plaintiﬀs argue that they have
the right to register as sex oﬀenders. But saying that one has
the right to register under SORA is like saying that one has
the right to serve a sentence or the right to pay taxes. SORA’s
registration requirement burdens sex oﬀenders; it is not, as
the plaintiﬀs contend, an aspect of their liberty.
     The next argument is better, though also unsuccessful. The
plaintiﬀs suggest that their undisputed liberty interest in free-
dom from bodily restraint triggered the Clause. To be clear,
they do not complain that the City incarcerated them; nor do
they seek to enjoin the City from incarcerating them in the fu-
ture.4 See, e.g., Ex Parte Young, 209 U.S. 123 (1908) (permitting
plaintiﬀs to sue for an injunction on the ground that enforce-
ment of the statute would violate procedural due process).
Their theory seems to be that the State must provide due pro-
cess not only for actions that take a cognizable liberty interest,
but also for actions that create the potential for a later loss of
that interest. In other words, registration is protected because
it is a liberty interest, once removed. If sex oﬀenders don’t reg-
ister, the State might imprison them, and imprisonment
would restrain their liberty. To protect their interest in free-
dom from bodily restraint, they reason, the Fourteenth
Amendment must also require the State to provide proce-
dural protection for any antecedent action that threatens that
interest.




    4 This case does not present a question of ripeness. The plaintiffs are
not suing to stop a future deprivation of liberty without due process; they
are suing to remedy what they characterize as an already completed vio-
lation.
No. 17-1449                                                      7

    By its own terms, however, the Fourteenth Amendment
guarantees procedural protection for state action that deprives
someone of a cognizable interest in life, liberty, or property,
not for state action that jeopardizes that interest. U.S. CONST.
amend. XIV, § 1 (“[N]or shall any state deprive any person of
life, liberty, or property, without due process of law.”); see also
LaBella Winnetka v. Village of Winnetka, 628 F.3d 937, 943–44
(7th Cir. 2010) (“To state a Fourteenth Amendment claim for
the deprivation of a property interest without due process, a
plaintiﬀ must demonstrate that … he suﬀered a loss of that
interest amounting to a deprivation.”). The state action rele-
vant here—the intake oﬃcers’ refusal to register the plain-
tiﬀs—did not deprive the plaintiﬀs of their interest in freedom
from bodily restraint, so the plaintiﬀs cannot successfully ar-
gue that the loss of that interest triggered the Clause. The
plaintiﬀs must ground their procedural due process claim in
an interest that the oﬃcers actually took.
    That brings us to their next theory: that freedom from the
possibility of incarceration is a cognizable liberty interest in
its own right. The plaintiﬀs oﬀer no support for this position.
Certainly, the Fourteenth Amendment does not protect a per-
son’s freedom from fear of apprehension. Paul v. Davis, 424
U.S. 693, 695–97 (1976) (police did not deprive plaintiﬀ of lib-
erty by inaccurately identifying him as an “active shoplifter,”
even though the designation “would inhibit him from enter-
ing business establishments for fear of being suspected of
shoplifting and possibly apprehended”). And the plaintiﬀs
have not identified any other way in which the possibility of
incarceration burdens them. It does not impose additional re-
strictions on where they can live, where they can work, or
what they can do; nor does it saddle them with additional ob-
ligations like reporting requirements. In this respect, the
8                                                    No. 17-1449

plaintiﬀs’ situation stands in contrast to that of the plaintiﬀs
in Schepers v. Indiana Department of Correction, which the plain-
tiﬀs repeatedly—and mistakenly—cite as an analogous case.
691 F.3d 909 (7th Cir. 2012). In Schepers, we held that plaintiﬀs
lost liberty when they were erroneously identified as “sex-
ually violent predators” on the state’s online oﬀender regis-
try. Id. at 911–12. That listing imposed both restrictions and
obligations on the plaintiﬀs—for example, those on the regis-
try could not live within 1,000 feet of a school, and they had
to report in person to local law enforcement at regular inter-
vals. Id. at 912. In this case, however, plaintiﬀs were subject to
similar restraints because they were sex oﬀenders; SORA did
not impose new restraints on them because they were “non-
compliant” sex oﬀenders.
    The plaintiﬀs float one last possibility. Even if the risk of
losing liberty does not trigger the Due Process Clause, both
Montgomery and Beley actually lost liberty for failing to reg-
ister. Montgomery was charged with violating SORA, and Be-
ley alleges that he suﬀered reputational harm when the State
listed him as “non-compliant” on its website. But Montgom-
ery and Beley do not represent a class defined as “all homeless
people denied registration under SORA who were subse-
quently arrested or listed as non-compliant on the State’s
website.” They represent a class of “[a]ll persons … who were
not permitted to register because they were homeless.” They
presumably defined the injury this way to make a class action
possible—Beley and Montgomery appear to be the only mem-
bers of the class who suﬀered consequences for failing to reg-
ister. See Fed. R. Civ. P. 23(a)(3) (The court may certify a class
only if “the claims or defenses of the representative parties are
typical of the claims or defenses of the class.”). Having chosen
No. 17-1449                                                                 9

to define the deprivation as the denial of registration, how-
ever, the plaintiﬀs are stuck with that theory. The City owed
Montgomery due process when it arrested him, and Beley
could at least try to argue that the State deprived him of lib-
erty by listing him as “non-compliant” on the sex-oﬀender
website.5 But the City’s intake oﬃcers had no obligation to
provide process when they determined that the plaintiﬀs
were ineligible to register.
                                     ***
    Maybe the plaintiﬀs have a claim that the City’s intake of-
ficers violated SORA by declining to register them. But they
cannot assert a claim for a state-law violation under 18 U.S.C.
§ 1983. Snowden v. Hughes, 321 U.S. 1, 11 (1944) (“Mere viola-
tion of a state statute does not infringe the federal Constitu-
tion.”). Because they have not alleged that the City deprived
them of a cognizable liberty interest, the judgment of the dis-
trict court is AFFIRMED.




    5  “Reputational harm” is not a cognizable liberty interest unless it is
accompanied by an alteration in legal status or rights. Paul, 424 U.S. at 712.
Beley has restrictions and obligations, including the obligation to register,
because he is a sex offender. But he has not identified any additional re-
strictions or obligations that accompany his listing as “non-compliant” on
the state-sponsored website. Cf. Schepers, 691 F.3d at 911–12 (plaintiffs er-
roneously labeled as “sexually violent predators” on the sex offender reg-
istry stated a due process claim because being listed on the registry im-
posed “a variety of obligations and restrictions” that would not have oth-
erwise applied to them).